IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0534
                             Filed August 19, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALLEN MICHAEL VERBEEK,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Tama County, Marsha M.

Beckelman, Judge.



      A defendant appeals his sentence following his Alford plea to domestic

abuse assault. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Sheryl A. Soich,

Assistant Attorneys General, and Brent D. Heeren, County Attorney, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                           2



MULLINS, J.

       Allen Verbeek entered a written Alford1 guilty plea to domestic abuse

assault, an aggravated misdemeanor, in violation of Iowa Code section

708.2A(1) and (3)(b) (2013). In exchange, the State dismissed multiple counts

and separate pending cases. The written plea provided the court could rely on

the minutes of evidence attached to the trial information to establish a factual

basis for the plea. The plea expressly admitted his prior conviction of domestic

abuse on July 9, 2009, which the trial information stated was a third-offense

domestic abuse assault. His written guilty plea requested immediate sentencing,

waived personal presence, waived filing a motion in arrest of judgment, and

acknowledged and waived his right of allocution. The court accepted the written

plea and waiver of rights, and sentenced Verbeek consistent with the plea

agreement, reciting that the reasons for the sentence were “the Defendant’s prior

record, the plea agreement, and the nature of the offense.”               Verbeek has

appealed the sentence, claiming the court did not articulate enough factors to

demonstrate that exercised its sentencing discretion.

       Verbeek     waived    any   delay    in   sentencing,    requested    immediate

sentencing, and specifically waived his right to address the court before

sentencing or to argue in mitigation of the sentence. The written plea accurately

recited the plea agreement he made with the State, offered no objection to the

State’s recommendation, and made no independent recommendation or request



1
 An Alford plea allows a defendant to consent to the imposition of a prison sentence
without admitting participation in the acts constituting the crime. See North Carolina v.
Alford, 400 U.S. 25, 37 (1970).
                                      3



of his own. The court granted his request for immediate sentencing without his

presence.    On this record, the court exercised its discretion based on the

information it had before it.

       AFFIRMED.